Citation Nr: 1808461	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO. 16-35 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire appeal period, the Veteran's asbestosis resulted in forced vital capacity (FVC) of no less than 86 percent or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of no less than 113 percent, without maximum exercise capacity of less than 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, and does not require outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Code (DC) 6833 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist. See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

The Veteran's asbestosis has been evaluated as noncompensably disabling pursuant to DC 6833, which is evaluated under the General Formula for Interstitial Lung Disease, effective July 18, 2014. 38 C.F.R. § 4.97, DC 6833. Under that formula, a 10 percent rating is warranted where there is FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted. A 30 percent rating is warranted where there is FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted. A 60 percent rating is warranted where there is FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. A 100 percent rating is warranted where there is FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.

VA regulations further provide that, if the DLCO (SB) test is not of record, the disability should be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. 
§ 4.96(d)(2).  When evaluating a disability based on pulmonary function tests, the post-bronchodilator results should be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different pulmonary function tests so that the level of evaluation would differ depending on which test results is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

After a review of the evidence, the Board finds an initial compensable rating is not warranted for the Veteran's asbestosis. In this regard, there is no evidence that the Veteran's pulmonary function test (PFT) resulted in FVC or DLCO (SB) of less than 80-percent predicted, as required by DC 6833. 38 C.F.R. § 4.97.

In this regard, the only PFT results obtained during the pendency of the claim are from a May 2015 VA examination. At such time, the Veteran's pre-bronchodilator FVC was 86 percent predicted while his post-bronchodilator was 91percent predicted. The examiner indicated that such tests results reflected the Veteran's current pulmonary function.  He further stated that he did not administer a DLCO (SB) test as the PFT was considered reliable.

The most recent findings are consistent with the Veteran's historical PFTs, which were obtained prior to the date service connection was established. Specifically, in February 2012, his test results showed a pre-bronchodilator FVC of 95 percent predicted, and a post-bronchodilator FVC of 100 percent predicted. Additionally, his DLCO (SB) at that time was 113 percent predicted. The first PFT of record, in October 2010, again showed a pre-bronchodilator FVC of 98 percent predicted, and a post-bronchodilator FVC of 104 percent predicted, with a DLCO (SB) of 119 percent predicted.

Furthermore, at no time during the appeal period, has the evidence demonstrated that the Veteran's asbestosis resulted in maximum exercise capacity of less than 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, and does not require outpatient oxygen therapy.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, to include his statements in his notice of disagreement and substantive appeal that he experiences shortness of breath, which sometimes affects his speech. In this regard, his asbestosis is rated based on PFTs, which contemplates the difficulty resulting from decreased lung capability, which includes the Veteran's aforementioned symptoms. Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of asbestosis. As such, while the Board accepts the Veteran's statement with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected asbestosis. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected asbestosis. See Fenderson, supra. However, while the record shows slight diminishing results in his PFTs, the Board finds that his symptomatology has been stable throughout the appeal period as defined by the governing rating criteria. Therefore, the assignment of staged ratings for such disability is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Consequently, for the foregoing reasons the Board finds that an initial compensable rating for asbestosis is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  



ORDER

An initial compensable rating for asbestosis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


